
	
		III
		112th CONGRESS
		1st Session
		S. RES. 190
		IN THE SENATE OF THE UNITED STATES
		
			May 18, 2011
			Mr. Lugar (for himself
			 and Mr. Coats) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing the 100th anniversary of the
		  Indianapolis 500 Mile Race.
	
	
		Whereas the Indianapolis Motor Speedway is the largest
			 spectator sporting facility in the world, with more than 250,000 permanent
			 seats;
		Whereas founders Carl G. Fisher, Arthur C. Newby, Frank H.
			 Wheeler, and James A. Allison pooled their resources in 1909 to build the
			 Indianapolis Motor Speedway 5 miles from downtown Indianapolis as a testing
			 ground to support the growing automotive industry of Indiana;
		Whereas on August 14, 1909, the first motorized races,
			 using motorcycles, took place on the recently completed 2.5-mile oval, which
			 had a racing surface composed of crushed stone and tar;
		Whereas on August 19, 1909, the first 4-wheeled automobile
			 races at the Indianapolis Motor Speedway took place;
		Whereas for 63 days in late 1909, 3,200,000 paving bricks,
			 each weighing 9.5 pounds, were laid on top of the crushed stone and tar surface
			 to upgrade the Indianapolis Motor Speedway, leading the facility to be
			 nicknamed The Brickyard;
		Whereas a 3-foot horizontal strip of that original brick
			 remains exposed at the start and finish line, known as the Yard of
			 Bricks;
		Whereas on May 30, 1911, the first Indianapolis 500 Mile
			 Race took place and was won by Ray Harroun at an average speed of 74.602 miles
			 per hour;
		Whereas the Indianapolis 500, the largest single-day
			 spectator sporting event in the world, has occurred on every Memorial Day
			 weekend since 1911, except during the involvement of the United States in world
			 wars from 1917 through 1918 and 1942 through 1945;
		Whereas in 1977, Janet Guthrie became the first woman to
			 compete in the Indianapolis 500;
		Whereas in 1991, Willy T. Ribbs became the first
			 African-American driver to compete in the Indianapolis 500;
		Whereas the Indianapolis Motor Speedway, by hosting the
			 IZOD IndyCar Series, the NASCAR Sprint Cup Series, the MotoGP Series, and the
			 Formula One Series, is the only facility in the world that has played host to
			 these 4 elite worldwide racing series;
		Whereas every May since 1981 the Indianapolis Motor
			 Speedway has served as the backdrop for the annual Armed Forces Induction
			 Ceremony, in which citizens of Indiana who have volunteered to serve in the
			 Armed Forces are administered the oath of enlistment;
		Whereas in 1987, the Indianapolis Motor Speedway was
			 officially listed on the National Park Service list of National Historic
			 Landmarks as the oldest continuously operated automobile racecourse; and
		Whereas the Indianapolis 500 Mile Race has played an
			 enormous part in shaping and defining the City of Indianapolis, the State of
			 Indiana, United States motorsports, and the United States automobile industry,
			 and is a great source of pride to all citizens of Indiana: Now, therefore, be
			 it
		
	
		That the Senate recognizes the 100th
			 anniversary of the Indianapolis 500 Mile Race.
		
